Case 1:15-cv-07433-LAP Document 1219-41 Filed 07/15/21 Page 1 of 3




                    EXHIBIT C
Case 1:15-cv-07433-LAP Document 1219-41 Filed 07/15/21 Page 2 of 3


                                                                     Page 1


      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      - - - - - - - - - - - - - - - - - - - - x
      VIRGINIA L. GIUFFRE,

                   Plaintiff,
                                            Case No.:
           -against-                        15-cv-07433-RWS

      GHISLAINE MAXWELL,

                   Defendants.

      - - - - - - - - - - - - - - - - - - - - x

                           **CONFIDENTIAL**

                 Videotaped deposition of GHISLAINE
            MAXWELL, taken pursuant to subpoena, was
            held at the law offices of BOIES
            SCHILLER & FLEXNER, 575 Lexington
            Avenue, New York, New York, commencing
            April 22, 2016, 9:04 a.m., on the above
            date, before Leslie Fagin, a Court
            Reporter and Notary Public in the State
            of New York.

                           - - -
                 MAGNA LEGAL SERVICES
             1200 Avenue of the Americas
              New York, New York 10026
Case 1:15-cv-07433-LAP Document 1219-41 Filed 07/15/21 Page 3 of 3


                                                                 Page 370
 1               G Maxwell - Confidential
 2          A.      I have every email that you asked
 3    for in discovery, that I have I gave you.
 4          Q.      That's not my question.
 5                  Did you ever delete emails in
 6    January of 2015?
 7          A.      I have not deleted anything that
 8    you have asked me for in discovery.            I have
 9    given you everything that I have.
10          Q.     That is not my question, my
11    question is, did you ever delete emails in
12    January of 2015?
13          A.     In the normal course of my work,
14    there are emails from spam that I delete.
15    That is the type of email I've deleted.
16    Anything that is material to what you want, I
17    have not deleted.
18          Q.     How do you know that?
19          A.     Well, anybody that's to do with
20    Jeffrey or          or women or anything of which
21    I know you were interested in, of which I
22    have anything I would not have done because I
23    don't want to subject myself to...
24          Q.     Have you had your computer
25    forensically copied for purposes of this
